          Case 8:21-cv-00249-PJM Document 11 Filed 08/31/21 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND



  CHRISTOPHER YOUNG,

        Plaintiff,                               *

  V.

                                                 *        Civil No. 21-0249 FJM
  COLONEL IAN DEVESEN,et al,                     *
                                                 *


        Defendants.                              *
                                                 *

                                                 *


                                 MEMORANDUM OPINION

       On October 13,2020,pro se Plaintiff Christopher Young filed a handwritten complaint in

the Circuit Court for Prince George's County. ECF No. 1-3. The Complaint names Colonel Ian

Dinesen as a Defendant, along with two individuals. Tiffany Minor and Elizabeth Gerst. The
Complaint states, in full:

       I'm suing the base for $50,000 for 'unlawful termination.' They didn't ask my side
       ofthe stoiy and arrested me at least three times. They also kicked me off the base
       for no reason. Another relief can be them letting me back on the base, but they still
       owe me a little money.

       Tiffany been "stalking" me since 2010. I'm suing her for $50,000 also.
        The hospital literally kept "harassing" me, psych ward and CT Scan. I'm suing
       them for $30,000.

ECF No. 1-3.

        After construing the Complaint as one asserted against the United States of America, the
Government removed the case to this Court on January 28,2021. ECF No. 1. On March 29,2021,

the Government filed a Motion to Dismiss or,in the Alternative,for Summary Judgment.ECF No.

8. To date. Plaintiff has never responded to the Motion. For the following reasons, the
Government's Motion is GRANTED.
Case 8:21-cv-00249-PJM Document 11 Filed 08/31/21 Page 2 of 3
Case 8:21-cv-00249-PJM Document 11 Filed 08/31/21 Page 3 of 3
